NSARExhibit 77O 811-08201 Securities Purchased in Underwritings Involving Transactions with Sanford C. Bernstein and Co. Subject to Rule 10f-3 Under the Investment Company Act of 1940 10f-3 Transactions <> October –December 2010 AB Greater China ’97 Fund Security* Date Purchased* Shares Purchased Price per Share Underwriting Concession** Shares Purchased by AB including the Funds Total Shares Offered % of Offering Purchased by AB including the Funds Purchased From Shares Held 12/31/10 Price per Share 12/31/10 AIA Group Ltd. 10/29/2010 19.68HKD/ $2.54 3.06 HKD/ $0.394 0.99% Deutsche Bank 21.85 HKD/ $2.81 * The securities were part of an Eligible Rule 144A Offering. (1)Aggregate purchases by all AB buy-side clients, including the Fund, may not exceed: (a)if purchased in an Offering other than an Eligible Rule 144A Offering, 25% of the principal amount of the Offering of such class; or (b)if purchased in an Eligible Rule 144A Offering, 25% of the total of (i) the principal amount of the Offering of such class sold by the underwriters or members of the selling syndicate to qualified institutional buyers, plus (ii) the principal amount of the Offering of such class in any concurrent public Offering.
